DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment filed on 06/21/2021 has been entered. Claims 1-18 are still pending in this application.

Response to Arguments
2.	Applicant’s amendment filed on 06/21/2021 overcome the all rejections and objections set forth in the previous Office Action.
Applicant’s arguments, filed on 06/21/2021 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1-18 are allowed over the prior art of record.  Claims 1-18 are renumbered as 1-18 respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
- initialize the second information among the first information and the second information stored in the first memory, in response to the initialization instruction; notify the external apparatus of completion of initialization of the second information, upon completion of the initialization of the second information; and initialize the first information, the first information being initialized after a standby period after notification of the completion of initialization of the second information is sent to the external apparatus.
The closest prior art, Suzuki (US 20130321834) reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claims 5 and 6 are the method and computer readable medium claims, respectively, corresponding to the apparatus claim 1 and is thus allowed for the same reasons as for the claim 1.
The claims 2-4 and 7-8 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
The claims 9-13 depend on the claim 5 and are thus allowed for the same reasons as for the claim 5.
The claims 14-18 depend on the claim 6 and are thus allowed for the same reasons as for the claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner




/HELEN ZONG/Primary Examiner, Art Unit 2677